Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-294
                       Lower Tribunal No. 18-15650
                          ________________


                            C.B., the mother,
                                  Appellant,

                                     vs.

          Department of Children and Families, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Rosy
Aponte, Judge.

     Cooke Law P.A., and Stewart M. Cooke, for appellant.

      Karla Perkins, for appellee Department of Children and Families;
Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Laura J. Lee,
Assistant Director of Appeals (Tallahassee); GrayRobinson, P.A., and
Thomasina F. Moore (Tampa), for appellee Guardian ad Litem.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2